UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q (MARK ONE) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROMTO. COMMISSION FILE NO. 0-28218 AFFYMETRIX,INC. (Exact name of Registrant as specified in its charter) DELAWARE 77-0319159 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 3 SANTA CLARA, CALIFORNIA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (408)731-5000 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox COMMON SHARES OUTSTANDING ON OCTOBER 28, 2011: 70,473,456 AFFYMETRIX,INC. TABLE OF CONTENTS PARTI. FINANCIAL INFORMATION 3 Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets at September 30, 2011 and December31, 2010 3 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 PARTII. OTHER INFORMATION 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 5. Other Information 37 Item 6. Exhibits 37 SIGNATURES 38 2 Table of Contents PARTI. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AFFYMETRIX,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) September 30, December 31, ASSETS: Current assets: Cash and cash equivalents $ $ Restricted cash Available-for-sale securities—short-term portion Accounts receivable, net Inventories Deferred tax assets—short-term portion Prepaid expenses and other current assets Total current assets Available-for-sale securities—long-term portion Property and equipment, net Acquired technology rights, net Deferred tax assets—long-term portion Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY: Current liabilities: Accounts payable and accrued liabilities $ $ Deferred revenue—short-term portion Total current liabilities Deferred revenue—long-term portion Other long-term liabilities Convertible notes Stockholders’ equity: Common stock Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 3 Table of Contents AFFYMETRIX,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, REVENUE: Product sales $ Services Royalties and other revenue Total revenue COSTS AND EXPENSES: Cost of product sales Cost of services and other Research and development Selling, general and administrative Total costs and expenses Loss from operations ) Interest income and other, net ) ) ) Interest expense Gain from repurchase of convertible notes - - (Loss) income before income taxes ) ) ) Income tax provision Net (loss) income $ ) $ $ ) $ ) Basic net (loss) income per common share $ ) $ $ ) $ ) Diluted net (loss) income per common share $ ) $ $ ) $ ) Shares used in computing basic net (loss) income per common share Shares used in computing diluted net (loss) income per common share 4 Table of Contents AFFYMETRIX,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operatingactivities: Depreciation and amortization Share-based compensation Unrealized gain on hedging instruments - Realized gain on debt and equity investments ) ) Other-than-temporary impairment on securities Provision for note receivable - Deferred tax assets 20 13 Amortization of debt offering costs Gain from repurchase of convertible notes - ) (Gain) loss on disposal of property and equipment ) Impairment of property and equipment - Changes in operating assets and liabilities: Accounts receivable, net Inventories Prepaid expenses and other assets Accounts payable and accrued liabilities ) ) Deferred revenue ) ) Other long-term liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures ) ) Purchases of available-for-sale securities ) ) Proceeds from sales of available-for-sale securities Proceeds from maturities of available-for-sale securities Proceeds from sale of property and equipment - Purchase of technology rights ) ) Net cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Issuance of common stock, net ) ) Repurchase of convertible notes (3 ) ) Net cash used in financing activities ) ) Effect of exchange rate changes on cash and cash equivalents Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 5 Table of Contents AFFYMETRIX,INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2011 (UNAUDITED) NOTE 1—SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form10-Q and Article10 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles (“GAAP”) for complete financial statements. The condensed consolidated financial statements include the accounts of Affymetrix,Inc. and its wholly owned subsidiaries (“Affymetrix” or the “Company”). All significant intercompany accounts and transactions have been eliminated in consolidation. In the opinion of management, all adjustments (consisting of normal recurring entries) considered necessary for a fair presentation have been included. Results for any interim period are not necessarily indicative of results for any future interim period or for the entire year. The accompanying condensed consolidated financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form10-K for the year ended December31, 2010, as filed with the Securities and Exchange Commission on February 28, 2011. Use of Estimates The preparation of the consolidated financial statements is in conformity with GAAP, which requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosures. On an on-going basis, management evaluates its estimates including, but not limited to, those related to revenue recognition, long-lived assets, derivative instruments and share-based compensation. The Company bases its estimates on historical experience and on various other market-specific and other relevant assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ materially from those estimates. Revenue Recognition Overview The Company recognizes revenue when persuasive evidence of an arrangement exists, delivery has occurred, the fee is fixed or determinable, and collectability is reasonably assured. In instances where final acceptance of the product or system is required or performance obligations remain, revenue is deferred until all the acceptance criteria or performance obligations have been met. The Company derives the majority of its revenue from product sales of probe arrays, reagents, and related instrumentation that may be sold individually or combined with any of the products, services or other sources of revenue. When a sale combines multiple elements upon delivery or performance of multiple products, services and/or rights to use assets, the Company allocates revenue for transactions or collaborations that include multiple elements to each unit of accounting based on its relative fair value, and recognizes revenue for each unit of accounting when the revenue recognition criteria have been met. The price charged when the element is sold separately generally determines fair value. Effective January 1, 2010, the Company adopted Auditing Standards Update (“ASU”) No. 2009-13, Revenue Recognition (ASC Topic 605) — Multiple-Deliverable Revenue Arrangements on a prospective basis, which establishes the relative selling price method whereby the Company is required to allocate consideration to all deliverables at the inception of the arrangement based on their relative selling prices and the change in accounting principle did not have a material impact on the Company’s financial results. 6 Table of Contents Product Sales Product sales include sales of probe arrays, reagents and related instrumentation. Probe array, reagent and instrumentation revenue is recognized when earned, which is generally upon shipment and transfer of title to the customer and fulfillment of any significant post-delivery obligations. Accruals are provided for anticipated warranty expenses at the time the associated revenue is recognized. Services Services revenue includes equipment service revenue; scientific services revenue, which includes associated consumables; and revenue from custom probe array design fees. Revenue from equipment service contracts are recognized ratably over the life of the contract. Revenue from scientific and DNA analysis services are recognized upon shipment of the required data to the customer. Revenue from custom probe array design fees associated with the Company’s GeneChip® CustomExpress™ and CustomSeq™ products are recognized when the associated products are shipped. Royalties and Other Revenue Royalties and other revenue include license revenue; royalties earned from third party license agreements; milestones and royalties earned from collaborative product development and supply agreements; subscription fees earned under GeneChip® array access programs; and research revenue, which mainly consists of amounts earned under government grants. License revenue is generally recognized upon the execution of an agreement or is recognized ratably over the period of expected performance. Revenue from royalties is recognized under the terms of the related agreement. The Company enters into collaborative arrangements which generally include a research and product development phase and a manufacturing and product supply phase. These arrangements may include up-front nonrefundable license fees, milestones, the rights to royalties based on the sale of final product by the partner, product supply agreements and distribution arrangements. Any up-front, nonrefundable payments from collaborative product development agreements are recognized ratably over the research and product development period, and at-risk substantive based milestones are recognized when earned. Any payments received which are not yet earned are included in deferred revenue. Transactions with Distributors The Company recognizes revenue from transactions with distributors when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the seller’s price is fixed or determinable, and collectability is reasonably assured. The Company’s agreements with distributors do not include rights of return. 7 Table of Contents Net (Loss) Income Per Common Share Basic net (loss) income per common share is calculated using the weighted-average number of common shares outstanding during the period less the weighted-average shares subject to repurchase. Diluted net (loss) income per common share gives effect to dilutive common stock subject to repurchase, stock options (calculated based on the treasury stock method) and convertible debt (calculated using an as-if-converted method). The following table sets forth a reconciliation of basic and diluted net (loss) income per common share (in thousands except per common share amounts): Three Months Ended Nine Months Ended September 30, September 30, Numerator: Net (loss) income $ ) $ $ ) $ ) Denominator: Shares used in computing basic net (loss) income per common share Add effect of dilutive securities: Employee stock options - - - Common stock subject to repurchase - - - Shares used in computing diluted net (loss) income per common share Basic net (loss) income per common share $ ) $ $ ) $ ) Diluted net (loss) income per common share $ ) $ $ ) $ ) Diluted earnings per share, if any, include certain potential dilutive securities from outstanding stock options (on the treasury stock method), common stock subject to repurchase and convertible notes (on the as-if-converted basis). The securities excluded from diluted earnings per common share, on an actual outstanding basis, were as follows (in thousands): Three Months Ended Nine Months Ended September 30, September 30, Employee stock options Restricted stock subject to repurchase Convertible notes Total Cash Equivalents, Available-for-Sale Securities and Investments Marketable Securities The Company’s investments consist of marketable equity and debt securities, including U.S. government notes and bonds; corporate notes, bonds and asset-backed securities; mortgage-backed securities, municipal notes and bonds; and publicly traded equity securities. The Company reports all securities with maturities at the date of purchase of 90 days or less that are readily convertible into cash and have insignificant interest rate risk as cash equivalents. The Company’s investments are carried at fair value with unrealized gains and losses reported in accumulated other comprehensive income (loss) (“OCI”) in stockholders’ equity. The cost of its marketable securities is adjusted for the amortization of premiums and discounts to maturity. This amortization is included in interest income and other, net. Realized gains and losses, as well as interest income, on available-for-sale securities are also included in interest income and other, net. The cost of securities sold is based on the specific identification method. The fair values of securities are based on quoted market prices. The Company includes its available-for-sale securities that have an effective maturity of less than twelve months as of the balance sheet date in current assets and those with an effective maturity greater than twelve months as of the balance sheet date in non-current assets. Refer to Note 3. “Financial Instruments – Investments in Debt and Equity Securities” for further information. 8 Table of Contents Non-marketable Securities As part of the Company’s strategic efforts to gain access to potential new products and technologies, it invests in equity securities of certain private biotechnology companies. These investments are included in other assets in the Condensed Consolidated Balance Sheets and are carried at cost. The Company also owns approximately 6% interest in a limited partnership investment fund that is accounted for under the equity method. Other-than-temporary Impairment All of the Company’s marketable and non-marketable securities are subject to quarterly reviews for impairment that is deemed to be other-than-temporary (“OTTI”). An investment is considered other-than-temporarily impaired when its fair value is below its amortized cost and (1) the Company intends to sell the security; (2) it is “more likely than not” that the Company will be required to sell the security before recovery of its amortized cost basis or (3) the present value of expected cash flows from the investment is not expected to recover the entire amortized cost basis. Below is a summary of the Company’s analysis: ● Marketable securities – As part of its review, the Company is required to take into consideration current market conditions, extent and nature of change in fair value, issuer rating changes and trends, volatility of earnings, current analysts’ evaluations, all available information relevant to the collectability of debt securities and other factors when evaluating for the existence of OTTI in its securities portfolio. OTTI is separated into credit-related losses, which exists when amortized cost basis is not expected to be fully recovered, and non-credit related losses, which is the result of all other factors, such as illiquidity. Any credit-related OTTI is recognized in earnings while noncredit-related OTTI is recorded in OCI. Presentation of OTTI is made in the Condensed Consolidated Statements of Operations on a gross basis with an offset for the amount of OTTI recognized in OCI. During the three months ended September 30, 2011, the Company recorded an impairment charge of $0.5 million due to OTTI of its investment in a publicly-traded company. Refer to Note 3. “Financial Instruments – Investments in Debt and Equity Securities” for further information. ● Non-marketable securities – The Company periodically monitors the liquidity and financing activities of its non-marketable securities to determine if any impairment exists and accordingly writes down, to the extent necessary, the carrying value of the non-marketable equity securities to their estimated fair values. In order to determine whether a decline in value is other-than-temporary, the Company evaluates, among other factors: the duration and extent to which the fair value has been less than the carrying value; the financial condition of and business outlook of the issuer for the company, including key operational and cash flow metrics, current market conditions; and the Company’s intent and ability to retain the investment for a period of time sufficient to allow for any anticipated recovery in estimated fair value. During the three months ended September 30, 2011, the Company wrote-off an investment in a private biotechnology company totaling $0.2 million. Refer to Note 3. “Financial Instruments – Non-Marketable Securities” for further information. Derivative Financial Instruments The Company accounts for its derivative instruments as either assets or liabilities and carries them at fair value. Derivatives that are not defined as hedges must be adjusted to fair value through earnings. For derivative instruments that hedge the exposure to variability in expected future cash flows that are designated as cash flow hedges, the Company measures the effectiveness of the derivative instruments by comparing the cumulative change in the hedge contract with the cumulative change in the hedged item. The effective portion of the gain or loss on the derivative instrument is reported as a component of OCI in stockholders’ equity and reclassified into earnings in the same period or periods during which the hedged transaction affects earnings. The ineffective portion of the gain or loss on the derivative instrument is recognized in current earnings. To receive hedge accounting treatment, cash flow hedges must be highly effective in offsetting changes to expected future cash flows on hedged transactions. The net gain or loss on the effective portion of a derivative instrument that is designated as an economic hedge of the foreign currency translation exposure of the net investment in a foreign operation is reported in the same manner as a foreign currency translation adjustment. Refer to Note 3. “Financial Instruments – Foreign Currency Derivatives” for further information. 9 Table of Contents Recent Accounting Pronouncements In June of 2011, Accounting Standards Codification Topic 220, Comprehensive Income was amended to increase the prominence of items reported in other comprehensive income. Accordingly, a company can present all non-owner changes in stockholders’ equity either in a single continuous statement of comprehensive income or in two separate but consecutive statements The Company plans to adopt this guidance as of January 1, 2012 on a retrospective basis and does not expect the adoption thereof to have a material effect on its consolidated financial statements. NOTE 2—FAIR VALUE MEASUREMENTS Fair value is defined as the price that would be received from selling an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. When determining the fair value measurements for assets and liabilities required to be recorded at fair value, the Company considers the principal or most advantageous market in which it would transact and considers assumptions that market participants would use when pricing the asset or liability, such as inherent risk, transfer restrictions and risk of nonperformance. A fair value hierarchy was established which requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The three levels of inputs that may be used to measure fair value are as follows: ● Level1: quoted prices in active markets for identical assets or liabilities; ● Level2: inputs other than Level1 that are observable, either directly or indirectly, such as quoted prices in active markets for similar assets or liabilities, quoted prices for identical or similar assets or liabilities in markets that are not active, or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities;or ● Level3: unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The Company considers an active market to be one in which transactions for the asset or liability occur with sufficient frequency and volume to provide pricing information on an ongoing basis, and views an inactive market as one in which there are few transactions for the asset or liability, the prices are not current, or price quotations vary substantially either over time or among market makers.Where appropriate, the Company’s or the counterparty’s non-performance risk is considered in determining the fair values of liabilities and assets, respectively. The fair values of the Company’s Level 1 and Level 2 available-for-sale securities are based on quoted market prices and are included in cash and cash equivalents, available-for-sale securities—short-term portion and available-for-sale securities—long-term portion on the Company’s Condensed Consolidated Balance Sheets based on the maturity of the securities. During the three months ended September 30, 2011, the Company held Level 3 assets that consisted of senior guaranteed notes that were transferred from Level 2 to Level 3 as of the end of June 30, 2011 due to the lack of frequency of pricing information available. At the time of the transfer, the securities had a fair value of $4.1 million and were in an unrealized gain position. The senior guaranteed notes were issued by the National Credit Union Administration (“NCUA”), collateralized by previously-issued residential mortgage-backed securities and fully guaranteed by the full faith and credit of the United States. Since there is no public active market for these securities, the Company determined the fair value using a discounted cash flow model based on estimated interest rates, timing and amount of cash flows, credit and liquidity premiums and yield percentages. The Company sold its Level 3 assets for a price above par during the three months ended September 30, 2011. As of September 30, 2011 and December 31, 2010, the Company held no financial assets or liabilities requiring Level3 classification. The fair value of the Company’s foreign currency derivative assets and liabilities is determined based on the estimated consideration the Company would pay or receive to terminate these agreements on the reporting date. The foreign currency derivative assets and liabilities are located in other current assets and accrued expenses, respectively, in the Condensed Consolidated Balance Sheets. The fair value of the Company’s convertible notes is estimated based on the quoted market prices for the same or similar issues or on the current rates offered to the Company for the convertible notes of the same remaining maturities. As of September 30, 2011 and December 31, 2010, the estimated fair value of the convertible notes was $95.5 million. 10 Table of Contents Financial Assets and Liabilities Measured at Fair Value on a Recurring Basis The following table represents the Company’s fair value hierarchy for its financial assets and liabilities measured at fair value on a recurring basis as of September 30, 2011 and December 31, 2010 (in thousands): Significant Quoted Prices Other In Active Observable Markets Inputs (Level 1) (Level 2) Total September 30, 2011: Assets: U.S. government obligations and agency securities* $ $ $ U.S. corporate debt* - U.S. and non-U.S. money market funds - Non-U.S. government obligations and agency securities - Non-U.S. corporate debt and equity securities Total $ $ $ Foreign currency derivative assets $
